Title: To Benjamin Franklin from William Bett, 18 September 1779
From: Bett, William
To: Franklin, Benjamin


May it please your Excellency
Brest Sept. 18th 1779
We hope you will not be offended at the liberty taken by Three Distress’d young Men Natives of America who are at preasent on board the Gentile Frigate hear and are Very disireous of getting home as the have very responcible Freinds in America. Therefore most Earnestly Requests youll Demand us that we may return home as we Are sure our assistance is wanted on Board some of Our Vessels. If your Excellency is kind Enough to Favour us with An Answer Please to Dirict to Sir your most Obedt. Humb Servt.
Wm. Bett
 
Addressed: His Excellency / John Franklin Esqr. / Paris
Notations: W. Bett. Brest 18. 7bre. 1779. / paye a nantes
